      Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 1 of 8. PageID #: 19




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA,               )       Case No. 1:21-cr-159
                                        )
      Plaintiff,                        )       Judge J. Philip Calabrese
                                        )
v.                                      )
                                        )
RICHARD GOULD,                          )
                                        )
       Defendant.                       )
                                        )

                   CRIMINAL PRETRIAL AND TRIAL ORDER

      On April 15, 2021, the Court conducted a pretrial conference attended by

Assistant United States Attorney Brian M. McDonough and Carol Ann Szczepanik,

counsel for Defendant. Based on the discussions at that conference, the Court sets

the following schedule and enters this order. Additional pretrial hearings may be

scheduled as needed.

                          SUMMARY OF DEADLINES

      This order sets the following deadlines:

Discovery Deadline: June 17, 2021.

Enhancement Deadline: May 17, 2021.

Pretrial Motion Deadline: August 16, 2021.

Response to Pretrial Motions: August 30, 2021.

Reply in Support of Pretrial Motions: September 13, 2021




                                            1
       Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 2 of 8. PageID #: 20




             APPEARANCES, DEADLINES, AND CONTINUANCES

       Lead counsel must be present at all proceedings unless excused by the Court

on written motion.

       Consistent with Rule 46(b), the Court will not extend any deadline set forth in

this order or in the Federal Rules of Criminal Procedure absent a showing of good

cause made on motion sufficiently in advance of the deadline or a showing of

excusable neglect on motion made after the deadline.

       The Court will not continue a trial or hearing without a written motion stating

the reason for the request.    A motion for continuance due to a conflict of trial

assignment dates will not be considered unless the conflicting assignment is

adequately described in the motion, including the name of the case, its number, and

the trial judge. The motion shall be filed and served not less than fifteen (15) days

after counsel becomes aware of the conflict, and not less than thirty (30) days before

trial in this case.

                        DISCOVERY AND INSPECTION

       Counsel for Defendant is directed to contact promptly the Assistant United

States Attorney in charge of the prosecution of this case, if prior contact has not

already been made, and arrange a meeting for the purpose of resolving all requests

for discovery provided for under the Federal Rules of Criminal Procedure, including

Rule 16, and by law. See, e.g., Brady v. Maryland, 373 U.S. 83 (1963). This discovery

meeting shall be held as promptly as possible. Upon request for discovery by counsel

for Defendant, the United States shall disclose discoverable information under the



                                          2
       Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 3 of 8. PageID #: 21




terms and conditions of Rule 16(a). The United States shall provide a response within

one week of receiving Defendant’s request.

      Discovery shall be completed on or before June 17, 2021. If at any time during

the course of these proceedings any party fails to comply with Rule 16, such failure

shall be brought to the Court’s attention by a motion to compel discovery. Motions to

compel discovery shall be filed no later than one week from the date of a party’s denial

of or failure to respond to the request.

      Requests for discovery shall be docketed as notices.          Only when Court

intervention is required shall a request for discovery be docketed as a motion.

              BRADY INFORMATION AND IN CAMERA REVIEW

      Pursuant to the Due Process Protections Act and Brady v. Maryland, 373 U.S.

83 (1963), and its progeny, the United States has a continuing obligation to produce

all evidence favorable to Defendant and material to Defendant’s guilt or punishment.

See id. at 87 (holding that due process requires disclosure of “evidence [that] is

material either to guilt or to punishment” upon request); Kyles v. Whitley, 514 U.S.

419, 437-38 (1995) (holding that the obligation to disclose includes producing evidence

“known only to police investigators and not to the prosecutor” and that “the individual

prosecutor has a duty to learn of any favorable evidence known to others acting on

the government’s behalf . . . , including the police”); United States v. Agurs, 427 U.S.

97, 107 (1976) (holding that the duty to disclose exculpatory evidence applies even

when there has been no request by the accused); Giglio v. United States, 405 U.S.

150, 153-55 (1972) (holding that Brady encompasses impeachment evidence); see also



                                           3
       Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 4 of 8. PageID #: 22




Fed. R. Crim. P. 16(a) (outlining information subject to government disclosure).

Where doubt exists as to the usefulness of the evidence to the defendant, the United

States must resolve any such doubts in favor of full disclosure. See, e.g., United States

v. Safavian, 233 F.R.D. 12, 17 (D.D.C. 2005); United States v. Carter, 313 F. Supp. 2d

921, 925 (E.D. Wis. 2004) (citations omitted).

      Accordingly, the Court, sua sponte, directs the United States to produce to

Defendant in a timely manner any evidence in its possession that is favorable to

Defendant and material either to Defendant’s guilt or punishment.                   This

responsibility includes producing, during plea negotiations, any exculpatory evidence

in the possession of the United States. The United States is further directed to

produce all discoverable evidence in a readily usable form. For example, the United

States must produce documents as they are kept in the usual course of business or

must organize and label them clearly.          The United States must also produce

electronically stored information in a form in which it is ordinarily maintained unless

the form is not readily usable, in which case the United States is directed to produce

it in a readily usable form. If the information already exists or was memorialized in

a tangible format, such as a document or recording, the information shall be produced

in that format. If the information does not exist in such a format and, as a result, the

United States is providing the information in a summary format, the summary must

include sufficient detail and specificity to enable the defense to assess its relevance

and potential usefulness.




                                           4
        Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 5 of 8. PageID #: 23




        Finally, if the United States has identified any information which is favorable

to Defendant but which the United States believes not to be material, the United

States shall submit such information to the Court for in camera review.

        Failure to comply with these obligations in a timely manner may result in

consequences including dismissal of the charges, exclusion of witnesses or evidence,

evidentiary sanctions, a continuance of the trial date, adverse jury instructions, the

reversal of any conviction, sanctions against those responsible for the failure,

contempt proceedings, or any other remedy that is just under the circumstances.

                                PRETRIAL MOTIONS

        Pretrial motions shall be filed on or before August 16, 2021. All pretrial

motions shall state the basis for the motion, identify the authorities on which the

movant relies, and otherwise comply with Local Rule 12.1. Responses to pretrial

motions shall be filed by August 30, 2021. Any reply shall be filed by September 13,

2021.

                                  ENHANCEMENTS

        Before seeking an enhanced sentence or other increased punishment due to a

prior conviction, in accordance with 21 U.S.C. § 851, or any other relevant

enhancement provision, the Assistant United States Attorney must file a notice no

later than May 17, 2021.

                               MOTIONS TO TRAVEL

        Motions to travel that are filed within 48 hours of the requested travel will be

denied absent proof of an emergency. Motions must indicate whether the Assistant



                                            5
      Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 6 of 8. PageID #: 24




United States Attorney objects or explain why the Assistant United States Attorney

has not been consulted.

                                CHANGE OF PLEA

      Plea discussions between the Assistant United States Attorney and the

attorney for Defendant shall be commenced as soon as practicable. The parties shall

notify the Court promptly if a plea agreement is reached by filing a notice of intent,

and the Court will schedule a change of plea hearing. A copy of the plea agreement,

if any, should be provided to the Court, sufficiently in advance of the change of plea

hearing, via email to Calabrese_Chambers@ohnd.uscourts.gov.

      General Order No. 93-02 of the United States District Court for the Northern

District of Ohio, adopted May 25, 1993, at 4 (Jury Utilization Management Plan),

provides that “plea negotiations must be completed by a date certain in advance of

the scheduled trial.” Accordingly, the Court will rarely accept a plea agreement

submitted later than one week before the trial date. In the event the Court does

accept such a plea on the day of trial, for good cause shown, the costs for summoning

jurors for one (1) day of service shall be assessed equally against the United States

and Defendant(s), if a jury has been summoned, unless the parties agree to a different

arrangement.

                              ELECTRONIC FILING

      Counsel are advised that all documents, notices, and orders in this matter shall

be filed electronically rather than on paper, except as provided for in the Electronic

Filing Policies and Procedures Manual, which governs electronic filing in the



                                          6
      Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 7 of 8. PageID #: 25




Northern District of Ohio and also provides helpful information on system

requirements and usage. The manual can be accessed here and other important

information on electronic filing may be found here on the Northern District of Ohio’s

website. Electronically filed documents should be in a text-searchable format. If you

have questions about electronic filing, please call any Northern District of Ohio

Clerk’s Office or the CM/ECF Help Desk at (800) 355-8498.

      Notice of filings is sent electronically. It is the responsibility of each counsel of

record to set up a user e-mail account to receive e-mail notification and to check that

e-mail account on a regular and timely basis.

                             CONDUCT OF COUNSEL

      In addition to the provisions of this order, pursuant to the Statement on

Professionalism issued by the Supreme Court of Ohio on February 3, 1997, counsel

are directed to be courteous and civil in all oral and written communications with

each other and the Court. Pleadings or any other communications which do not

conform to this standard will be rejected.

                               YOUNGER LAWYERS

      The Court strongly encourages parties to allow less experienced lawyers the

opportunity to participate actively in cases by presenting arguments at motion

hearings or examining witnesses at trial or other evidentiary hearings. Therefore,

the Court may alter its practices in this order to afford opportunities to younger

lawyers. For example, the Court may allow a bifurcated oral argument in which a

senior attorney presents one portion of the argument and a younger lawyer who has



                                             7
      Case: 1:21-cr-00159-JPC Doc #: 8 Filed: 04/15/21 8 of 8. PageID #: 26




worked on the case presents the other portion. Similarly, at trial, the Court may

relax the usual one-lawyer-per-witness rule to allow less experienced lawyers an

opportunity to examine witnesses.      Counsel seeking permission to bifurcate

arguments or witness examinations should raise the issue at the final pretrial

conference or by contacting the courtroom deputy.

      SO ORDERED.

Dated: April 15, 2021




                                      J. Philip Calabrese
                                      United States District Judge
                                      Northern District of Ohio




                                        8
